Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 May 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims do not recite any of the judicial exceptions on pages 8-10. The Applicant is encouraged to review the 2019 PEG so that the Applicant is aware of the requirements of the rejection, as the Examiner has followed the guidelines and the examples listed in the MPEP as well as the 2019 PEG. The analysis is not a mere conclusion, but the analysis is also not a step by step thought process of every word of the claim written out to the Applicant. The identified limitations of the previous rejection fall into the identified abstract idea grouping, which is exactly the 2019 PEG restated on page 9 of the Remarks. The Applicant is also incorrect to state that if a claim recites an abstract idea, then there can never be integration or substantially more, which the guidelines clearly state. Importantly, the Applicant does not particularly respond to or rebut the previous prong 1 Step 2A analysis or conclusion, therefore the argument is not persuasive. 	Applicant argues the claims are integrated into a practical application on pages 10-11. The prong two analysis consists of the additional limitations that do not recite the abstract idea, which the 2019 PEG and MPEP clearly state, and the Applicant’s argument that this is improper is not correct from a cursory reading of the guidelines. The Examiner has not failed to consider the claim as a whole nor the specificity of the . 
Applicant's arguments filed 22 May 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues claim 1 is not obvious based on the amendments. New grounds of rejection necessitated by amendment are presented below. Applicant does not particularly respond to the prior rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a system that implements community development performance reporting tool that receives data from a plurality of data feeds representing loans data, investment data, grant data, and services data, providing an interactive display that generates loan type data and record status data and receives input identifying a community reinvestment reportability determination, providing a free-form text input to support the community reinvestment reportability determination for the current record and enabling 
Dependent claims 2-10 and 12-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim in 2-6 and further contain generic computer components performing generic computer functions (MPEP 2106.05(d) such as receiving, processing, storing data and displaying data) and extra solution activity in claims 7-10. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the claim amendm The Examiner has given little patentable weight to the claim limitation because it is a statement of intended use and result with no support in the specification.	Additionally, the claim recites “applying a machine learning algorithm to provide an automated recommendation that a current record is reportable under the community reinvestment act” with no mention of applying the learning algorithm in the specification to achieve this result or a disclosure of how this is performed, merely that the system can apply a learning algorithm. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz US 6,993,505 in view of McClelland US 5,689,650 in further view of Laxmanan US 2016/0379281.
As per claim 1:	Katz discloses a centralized system that implements community development performance reporting tool, the system comprising:
	an user interface that receives an input from an analyst user (Fig 2 ‘29’ desktop editing interface);
	a memory component that stores community reinvestment data (col 4 lines 62-col 5 line2); and
	a computer server coupled to the user interface and the memory, the computer server comprising a programmed computer processor executing an application and further configured to perform the steps of (col 4 lines 62-col 5 line2; Fig 2 ‘29’ desktop editing interface):

	providing, via the user interface, an interactive display that generates loan type data and record status data wherein the interactive display is configured to receive an input identifying a community reinvestment reportability determination of a current record (col. 7 lines 46-60); 	supplying, via the user interface, one or more pieces of evidence supporting the
automated recommendation (col. 7 lines 58- col. 8 line 11); and
	enabling, via the user interface, the user to track, analyze and evaluate community reinvestment reportability determinations (col. 7 lines 46-60).	Katz fails to explicitly disclose but McClelland does disclose providing a free-form text input to approve or override the automated recommendation thereby finalizing the community reinvestment reportability determination for the current record (Col. 21 lines 45-50, col. 22 lines 30-33).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of a free-form text input as taught in McClelland in Katz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the area of Community Reinvestment Act reporting and tracking of CRA assets. Adding input abilities of McClelland to Katz would yield predictable results and improve the user experience of Katz user workstations.
applying a machine learning algorithm to provide, via the user interface, an automated recommendation that a current record is reportable under the Community Reinvestment Act ([0086]-[0089]);	applying the approve or override input for the current record as feedback to the
machine learning algorithm to train and improve the system ([0086]-[0093]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of a free-form text input as taught in Laxmanan in Katz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the area of Community Reinvestment Act reporting and compliance. Adding machine learning capabilities would yield predictable results and improve the user experience of Katz user workstations and improve the accuracy of the system.As per claim 2:	Katz further discloses the system of claim 1, wherein the analyst user is on-boarded with permissions to track analyze and evaluate community reinvestment reportability determinations (col. 7 lines 46-60, reports displayed to the user allow the user to track analyze and evaluate the report data, see also col. 6 lines 36-52).
As per claim 3:	Katz the system of claim 1, wherein one or more options of the interactive display are customized to adapt to changing application content via an administrative tool (the examiner has interpreted this as a display that can be changed based on application content, col. 7 lines 46-60 col. 8 lines 1-11, all processes involve communication with and control by a workstation).
As per claim 4:	Katz further discloses the system of claim 1, wherein the analyst user searches for and accesses records across a plurality of data feeds (the examiner notes this is a non-limiting component of a system because it is not a component of a system and has 
As per claim 5:	Katz further discloses the system of claim 1, wherein the analyst user searches for records at a plurality of different stages of progression (the examiner notes this is a non-limiting component of a system because it is not a component of a system and has interpreted it as under “perform the steps of:” but the Applicant is encouraged to amend; col. 10 lines 1-27 ‘processing period’ allows a user to search within different time periods).
As per claim 6:	Katz further discloses the system of claim 1, wherein one or more records are excluded by a load tool (the examiner notes this is a non-limiting component of a system because it is not a component of a system and has interpreted it as under “perform the steps of:” but the Applicant is encouraged to amend; col. 10 lines 1-27).
As per claim 7:	Katz further discloses the system of claim 1, wherein the interactive display comprises a geographic section that provides real-time information about a specific location assessment area (col. 4 lines 40-61 ‘geo-coded’, Fig 4A3, col. 6 lines 36-52).

As per claim 9:	Katz further discloses the system of claim 1, wherein the interactive display comprises an assessment area value (col. 2 lines 24-48 of the background section discloses that the CRA requires an assessment area data evaluation, col. 14 lines 3-21 discloses the editing and user interface includes assessment data and many other types of extracted data available for display and editing).
As per claim 10:	Katz further discloses the system of claim 1, wherein the interactive display comprises a census tract income level to analyze community reinvestment reportability of a record (col. 4 lines 40-61 ‘geo-coded’, Fig 4A3, col. 6 lines 36-52).

As per claims 11-20:	Claims 11-20 are rejected under the rationales of claims 1-10, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692